IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00203-CR
                                  No. 10-21-00204-CR
                                  No. 10-21-00205-CR
                                  No. 10-21-00206-CR

JOSEPH DEMETRIUS FARRIS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 12th District Court
                              Madison County, Texas
                        Trial Court Nos. 18-13064, 18-13066,
                               18-13068, and 18-13070


                     SECOND ABATEMENT ORDER

       Pursuant to a plea agreement, Appellant Joseph Demetrius Farris pleaded guilty

to possession of child pornography in Trial Court No. 18-13064; to aggravated sexual

assault of a child in Trial Court No. 18-13066; to aggravated sexual assault of a child in

Trial Court No. 18-13068; and to possession of child pornography in Trial Court No. 18-

13070. The trial court assessed Farris’s punishment at ten years, life, life, and ten years in
prison, respectively. Farris appeals in each of these causes from the trial court’s denial of

his pretrial motion to suppress and from the trial court’s grant of the State’s pretrial

motion to exclude testimony of the affirmative defense of duress.

        After the clerk’s record, the reporter’s record, a supplemental clerk’s record, and

the appellant’s brief had been filed in these appeals, we received the second supplemental

clerk’s records containing a State’s request for the trial court clerk to supplement the

clerk’s record with a copy of the “Findings of the Court.” The State’s request was filed

with the trial court clerk on February 9, 2022. The second supplemental clerk’s records

then contained the “Findings of the Court.” 1 The findings are not dated but were file-

stamped by the trial court clerk on February 16, 2022.

        It was unclear when the trial court signed the “Findings of the Court” and whether

they were signed while the trial court had jurisdiction over these causes. Accordingly, in

an abundance of caution, we abated these causes to the trial court for entry of its findings.

        We subsequently received a third supplemental clerk’s record in each of these

appeals containing a letter from the trial court clerk. The letter states as follows: The trial

court signed original “Findings of Fact” on August 1, 2021, in Trial Court No. 18-13138

“with all intention that they would be filed into all of Joseph Demetrius Farris’s cause

numbers.” 2 Due to an oversight, however, the August 1, 2021 “Findings of Fact” were



1At a hearing on May 12, 2021, Farris had made an oral request for specific findings on the trial court’s
ruling. Farris has also filed a motion for leave to file a supplemental appellant’s brief in each of these
appeals because the findings were not part of the appellate records until after he filed his appellant’s briefs.

2In Trial Court No. 18-13138, Farris was charged by indictment with continuous sexual abuse of a child.
The trial court eventually signed an order dismissing the charges against Farris, and in Appellate Court
No. 10-21-00207-CR, we dismissed for want of jurisdiction Farris’s attempt to appeal from the trial court’s

Farris v. State                                                                                         Page 2
filed in only Trial Court No. 18-13138. When it was discovered that the August 1, 2021

“Findings of Fact” had not been filed in all of Farris’s cause numbers, the trial court

signed the “Findings of the Court” for the rest of the cases and filed those in the

appropriate cause numbers on February 16, 2022.

        We reinstate these appeals to issue this order. Based on the trial court clerk’s letter,

the trial court signed the “Findings of the Court” that we received in the second

supplemental clerk’s records after the trial court’s jurisdiction over these causes had

expired. Accordingly, we again abate these causes to the trial court to vest the trial court

with jurisdiction to enter its findings within 21 days of the date of this Order. A

supplemental clerk’s record, containing the trial court’s findings, shall be filed within 28

days of the date of this Order.

                                                       PER CURIAM



Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Order issued and filed June 15, 2022
RWR




order dismissing the charges. Farris v. State, Nos. 10-21-00207-CR & 10-21-00208-CR, 2021 WL 4462213, at
*1 (Tex. App.—Waco Sept. 29, 2021, no pet.) (mem. op., not designated for publication).

Farris v. State                                                                                  Page 3